Citation Nr: 0303501	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  02-02 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1310 (West 2002).  

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, that denied the benefits sought on 
appeal.  The appellant, the surviving spouse of a veteran who 
had active service from October 1944 to April 1946 and who 
died in June 2000, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  

The appellant has made a claim for dependency and indemnity 
compensation (DIC) under 38 U.S.C.A. § 1318, although the 
veteran was not rated totally disabled for the prescribed 
statutory period of time.  The Board has imposed a temporary 
stay on the adjudication of these claims in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in its decision in National 
Organization of Veterans Advocates, Inc. v. Secretary of 
Veterans Affairs, Nos. 00-7095, 7096, 7098 (Fed. Cir. Aug. 
16, 2001).  In that decision, the Federal Circuit directed 
the VA to conduct expedited rulemaking which will either 
explain why certain regulations, specifically 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106, are inconsistent on the 
"hypothetical entitlement" issue or revise the regulations so 
they are consistent.  The temporary stay on the adjudication 
of certain claims under the provisions of 38 U.S.C.A. § 1318, 
including the claim in this case, will remain in effect 
pending the completion of the directed rulemaking.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained, and 
the duties to notify and assist have been satisfied.  

2.  The veteran's death certificate showed he died in 
June 2000 due to a respiratory arrest which was due to or as 
a consequence of nonsmall cell lung cancer.  

3.  During the veteran's lifetime, service connection had 
been established for right L5 radiculopathy, evaluated as 
40 percent disabling; for left L5 radiculopathy, evaluated as 
20 percent disabling; for limitation of motion of the lumbar 
spine, evaluated as 20 percent disabling; for residuals of a 
gunshot wound of the right shoulder involving Muscle 
Group II, evaluated as 20 percent disabling; for tinnitus, 
evaluated as 10 percent disabling; for bilateral hearing 
loss, evaluated as noncompensably disabling; for multiple 
residual gunshot wound scars, evaluated as noncompensably 
disabling and for chronic otitis media, evaluated as 
noncompensably disabling, for a combined schedular evaluation 
of 80 percent, with the veteran entitled to a total 
evaluation based on individual unemployability due to 
service-connected disabilities.  

4.  A respiratory disorder, including lung cancer, was not 
manifested during service, or for many years following 
separation from service.  

5.  Lung cancer is not shown to be proximately due to or the 
result of a service-connected disability.  

6.  A disability of service origin is not shown to have been 
causally or etiologically related to, or to have played any 
role in producing or hastening the veteran's death.  



CONCLUSION OF LAW

The veteran's death was not caused, or substantially or 
materially contributed to, by a service-connected disability.  
38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board must address the Veterans 
Claims Assistance Act of 2000 (VCAA) which became law in 
November 2000.  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that the VA shall 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to complete and substantiate a claim.  Collectively, the 
August 2000 rating decision and the statement of the case 
issued in connection with the current appeal have notified 
the appellant of the evidence considered, the pertinent laws 
and regulations and the reason the claim was denied.  In 
addition, the statement of the case specifically notified the 
appellant and her representative of the provisions of the 
VCAA, including the division of responsibilities and 
obligations between her and the VA in obtaining evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records were previously 
obtained and are associated with the claims file.  In 
addition, VA outpatient treatment records are associated with 
the claims file through April 2002, approximately two months 
prior to the veteran's death.  While there are possibly 
additional VA outpatient treatment records dated between 
April and June 2002 as well as VA hospital records pertaining 
to the veteran's last hospitalization at a VA Medical Center, 
the Board would observe that in the appellant's application 
for DIC benefits dated in July 2002 she specifically 
indicated that she was not claiming that the cause of the 
veteran's death was due to service.  The appellant has also 
not indicated that these records are relevant to this appeal.

Nevertheless, there remains a question as to whether a 
medical opinion is necessary to decide this claim.  Under the 
VCAA a medical examination or opinion is considered necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent, lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the veteran 
suffered an event, injury or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the event, injury or disease in service or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

In this case, the Board finds that a medical opinion is 
unnecessary to decide the claim.  As will be explained 
further below, the record is devoid of any evidence that the 
veteran had a respiratory disorder during service, or any 
suggestion that the veteran's death was in any way associated 
with his service-connected disabilities.  The Board would 
observe that none of the veteran's service-connected 
disabilities involved the lungs or any other vital organs.  
Under these circumstances, the Board finds that a medical 
opinion as to the etiology of the veteran's lung cancer is 
not necessary.  Therefore, the Board finds that the relevant 
facts have been properly developed and that all evidence 
necessary for an equitable disposition of the issue on appeal 
has been obtained.  Therefore, the case is now ready for 
appellate review.  

Background and Evidence

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of any respiratory 
disorder, including lung cancer.  Similarly, reports of VA 
examinations performed in September 1946 and April 1949 are 
devoid of such evidence.  A report of an X-ray taken in 
October 1946 in connection with the 1946 VA examination 
showed the lung fields were clear.  

VA outpatient treatment records dated between 1998 and 2000 
show that in December 1998 the veteran was seen with a 
complaint of hemoptysis for the previous month.  It was noted 
at that time that the veteran had a 60-plus pack year history 
of tobacco use and had noticed a change in his usually daily 
white sputum production.  He had also noticed a weight loss 
of approximately seven pounds, increased shortness of breath 
and an occasional cough.  The impressions following the 
examination were hemoptysis, rule out tuberculosis, rule out 
malignancy, questionable bronchitis and questionable 
bronchiectasis.  Records dated in early 1999 reflect further 
evaluation of the veteran's symptomatology.  A record dated 
in July 1999 shows the veteran had been diagnosed with 
nonsmall cell lung cancer in the right middle lobe.  A record 
dated in September 1999 reflects that treating health care 
practitioners recommended neither chemotherapy nor surgery, 
but recommended that the veteran be considered for palliative 
radiation therapy.  A record dated in October 1999 shows the 
veteran opted not to receive radiation therapy.  Subsequently 
dated medical records reflect a deterioration of the 
veteran's physical status and the veteran's death certificate 
shows he died in June 2000 of a respiratory arrest which was 
due to or as a consequence of nonsmall cell lung cancer.  

A rating decision dated in May 2000 reflects that service 
connection had been established for right L5 radiculopathy 
evaluated at 40 percent; for left L5 radiculopathy, evaluated 
at 20 percent; for limitation of motion of the lumbar spine, 
evaluated at 20 percent; for residuals of a gunshot wound of 
the right shoulder involving Muscle Group II, evaluated at 
20 percent; for tinnitus, evaluated at 10 percent; for 
bilateral hearing loss, evaluated as noncompensably 
disabling; for multiple residual gunshot wound scars, 
evaluated as noncompensably ; and for chronic otitis media, 
evaluated as noncompensably disabling for a combined 
schedular evaluation of 80 percent.  That rating decision 
also reflects that the veteran was entitled to a total 
evaluation based on individual unemployability due to 
service-connected disabilities from September 10, 1999.

Law and Analysis

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.5(a), 3.312.  A service-connected disability is one that 
was contracted in a line of duty and was incurred in or 
aggravated during active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for certain chronic diseases, such as a malignant tumor, when 
the disease is manifested to a compensable degree within one 
year of separation from service.  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered part of the original 
condition.  38 C.F.R. § 3.310(a).  The United States Court of 
Appeals for Veterans Claims has further held that when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected for that 
degree of aggravation.  Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  However, notwithstanding any other provision of law, 
for claims filed after June 10, 1998, a veteran's disability 
or death shall not be considered to have resulted from 
personal injury suffered or disease contracted in the line of 
duty in the active military, naval or air service on the 
basis that it resulted from injury or disease attributable to 
the use of tobacco products by the veteran during the 
veteran's service.  38 U.S.C.A. § 1103.

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principle or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principle cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(b).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to the extent that 
would render the person less capable of resisting the effects 
of either disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3).  There are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of co-existing 
conditions, but, even in such cases, there is for 
consideration whether there may be reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  38 C.F.R. § 3.312(c)(4).  

Based on this record and evidence, it is clear that the 
veteran did not develop any respiratory disorder, including 
lung cancer during service, or within one year of separation 
from service.  The veteran's lung cancer was first suspected 
when he was seen in December 1998 and the diagnosis was 
confirmed following evaluation which continued until 
July 1999.  Thus, the disability which caused the veteran's 
death was not related to service since it was not manifested 
during service or within one year of separation from service, 
or otherwise shown to be related to service.  

Moreover, there is no indication from the record that the 
veteran's lung cancer was in any way related to his service-
connected disabilities.  The veteran's service-connected 
disabilities did not affect any vital organ and were not 
mentioned in medical records pertaining to treatment of the 
veteran's lung cancer.  The record reflects that the 
veteran's lung cancer when diagnosed was so overwhelming that 
treating physicians only recommended palliative radiation 
therapy, a limited treatment option declined by the veteran.  
Thus, the veteran's death would have been anticipated 
irrespective of his service-connected disabilities based on 
treatment options presented to the veteran and his decision 
to decline that treatment.  In view of the fact that the 
veteran's service-connected disabilities are not referred to 
in treatment records, or on his death certificate, the Board 
finds that those disabilities were not of such severity as to 
have had any material influence in accelerating the veteran's 
death.  Accordingly, the Board concludes that service 
connection for the cause of the veteran's death is not 
established and entitlement to DIC benefits is denied.  




ORDER

Dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1310 is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

